



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pourlotfali, 2016 ONCA 490

DATE: 20160620

DOCKET: C60395

Simmons, van Rensburg and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Jamileh Pourlotfali

Respondent

Deanna Exner, Donna Glassman and Kristin Smith, for the
    appellant

David Reiter, Selwyn J. Hicks and Meghan Cowan, for the
    respondent

Paul Burstein, for the intervener Ontario Convenience
    Stores Association

Heard: November 26, 2015

On appeal from the judgment of
    Justice Jean Legault of the Ontario Court of Justice, dated January 2, 2015,
    allowing the appeal from the conviction entered on May 28, 2014 by Justice of
    the Peace Louisette Girault of the Ontario Court of Justice.

van Rensburg J.A.:

A.

Overview

[1]

This appeal involves the offence of selling tobacco to minors and the
    interpretation of a statutory defence.

[2]

Section 3(1) of the
Smoke-Free Ontario Act
, S.O. 1994, c. 10
    (the 
SFOA
) prohibits the sale or supply of tobacco to a person under
    the age of 19. Section 3(3) provides that it is a defence to a charge under
    this subsection that the defendant believed the person receiving the tobacco
    to be at least 19 years old because the person produced a prescribed form of
    identification showing his or her age and there was no apparent reason to doubt
    the authenticity of the document or that it was issued to the person producing
    it. This defence also applies to the offence under s. 3(2) of selling or
    supplying tobacco to a person who appears to be less than 25 years old without
    having required the person to provide identification and being satisfied that
    the person is at least 19 years old.

[3]

The respondent, Jamileh Pourlotfali, a convenience store clerk and
    manager, sold a package of cigarettes to a test shopper. She asked the shopper
    for identification. The shopper produced her OHIP card that showed her actual
    date of birth, which was in 1996  making her 17 years old at the time. The
    respondent looked at the card, but beyond saying that she misread the date of
    birth as 1994, and may have been busy or distracted, she could not explain why
    she sold the shopper cigarettes.

[4]

The respondent was charged and convicted by a justice of the peace of a
    provincial offence under s. 3(1) of the
SFOA
. She successfully
    appealed her conviction to the Ontario Court of Justice. The appeal judge found
    the respondent believed that the test shopper was 19 based on human error but
    did not consider whether the respondents belief was reasonable in the
    circumstances. With leave, the Crown appeals to this court. The Ontario
    Convenience Stores Association (OCSA) intervened on the appeal, with leave, and
    supports the respondents position seeking that the appeal be dismissed.

[5]

For the reasons that follow, I would allow the appeal.

[6]

Briefly, I conclude that the relevant offence is a strict liability
    offence and that s. 3(3) sets out a statutory due diligence defence. The
    statutory due diligence defence may apply if the defendant establishes that he
    or she held a reasonable belief that the customer was at least 19 years old
    that is formed after having exercised all reasonable care by requesting and
    reviewing the prescribed form of identification. To interpret s. 3(3) as
    permitting a defence of honest mistaken belief of fact in the absence of
    reasonable belief or reasonable care is inconsistent with the statutory
    provisions read in context and would undermine their legislative purpose, which
    is to reduce the harm of tobacco by preventing the sale of tobacco products to
    minors. The appeal judge erred in finding that the respondent had a defence to
    the charge based solely on her human error. I would restore the conviction
    and fine imposed at first instance.

B.

Evidence at Trial

[7]

Ms. Pourlotfali was working as a manager and clerk at a Macs
    convenience store in Ottawa on February 1, 2014 when she sold cigarettes to a
    17-year-old test shopper who was working under the supervision of a City of
    Ottawa by-law officer. Ms. Pourlotfali was charged with an offence under s.
    3(1) of the
SFOA
and tried by a justice of the peace.

[8]

Ms. Pourlotfali testified that, because the shopper appeared to be less
    than 25 years old, she asked for identification. In fact, she thought the
    shopper appeared less than 19 years old.

[9]

The shopper provided an OHIP card that was authentic and correctly
    identified her date of birth as December 16, 1996.

[10]

Ms. Pourlotfali said she checked the cards expiry date, the photo,
    and the date of birth. She made a mistake when she read the identification. She
    thought she must have miscalculated the shoppers age, thinking the year of
    birth on the card was 1994 instead of 1996. She had no explanation for her
    error other than that she may have been busy or distracted.

[11]

Ms. Pourlotfali had received proper training from her employer and, according
    to the investigating officer, her Smoke Free Ontario knowledge was very good.
    The officer concluded that the store owner had done the necessary diligence to
    make sure that the clerk had the appropriate knowledge to prevent a sale to a
    minor, and accordingly did not charge the owner with an offence under s. 3(4)
    of the
SFOA
. (That subsection provides for vicarious liability unless
    the owner exercised due diligence.) The officer concluded that Ms.
    Pourlotfalis knowledge of the
SFOA
was above average and was
    satisfied that, as a result of her training, Ms. Pourlotfali knew what was
    expected of her. The officer acknowledged that this was a case of human error.

C.

Trial Decision

[12]

The justice of the peace convicted Ms. Pourlotfali of the offence. She
    concluded that the defence under s. 3(3) was not available, as the justice of
    the peace did not accept, based on the shoppers appearance and voice, that
    Ms. Pourlotfali had in fact come to the conclusion or belief that the
    shopper was at least 19 years old. The justice of the peace went on to consider
    the common law due diligence defence. She concluded that the defence had not
    been made out because there was no evidence as to why Ms. Pourlotfali misread
    the shoppers birth date. There was no evidence of anything to distract Ms. Pourlotfali
    from her duties, or to explain what happened. Simply saying I looked at the ID
    card and I made a mistake could not address due diligence on the balance of
    probabilities.

[13]

The set fine of $300 was reduced to $225, with four months to pay.

D.

First Level of Appeal

[14]

The appeal judge allowed the appeal. He found that the justice of the
    peace erred in her analysis of s. 3(3) by failing to properly apply the
    elements of the statutory defence.

[15]

The appeal judge concluded that Ms. Pourlotfali was entitled to the benefit
    of the statutory defence if her belief that the shopper was over 19 was based
    on a prescribed form of identification provided by the shopper and there was no
    reason to doubt its authenticity or that it was issued to the shopper. The
    appeal judge accepted that Ms. Pourlotfali believed the shopper was over 19
    after she requested her identification; this belief was based on human error in
    misreading the date of birth. The appeal judge held that it was open to the
    justice of the peace to conclude that Ms. Pourlotfali could not believe that
    the test shopper was over the age of 19 based on the identification provided,
    but only if [the justice of the peace] rejected [Ms. Pourlotfalis] evidence
    that she misread the date of birth. That evidence was not rejected at trial.
    As a result, all of the requirements of the defence set out in s. 3(3) were met
    on the basis of the justice of the peaces findings of fact. A verdict of not
    guilty was substituted.

E.

Issues on Appeal

[16]

At the heart of this appeal is the proper interpretation of the statutory
    defence provided under s. 3(3) of the
SFOA
to the offence of
    selling tobacco products to minors.

[17]

The Crown argues that the court below erred in its interpretation of s.
    3(3). The Crown says the appeal judge applied a subjective belief test, without
    regard to the underlying purpose of the statutory due diligence defence set out
    in the Act, or the common law due diligence requirement that any mistaken
    belief of fact must be reasonable in the circumstances. The Crown also asserts
    that the defence provided under s. 3(3) is limited to circumstances involving
    reasonable reliance on false identification, although a common law due
    diligence defence may be available to a defendant charged with selling a
    tobacco product to a minor. What is key however, according to the Crown, is
    that the provisions of s. 3 and the available defences must be understood in
    relation to one of the
SFOA
s primary purposes:

the
    prevention of tobacco sales to minors.

[18]

The respondent, relying on certain passages from this courts decision
    in
R. v. Seaway Gas & Fuel Ltd.
(2000), 47 O.R. (3d) 458
    (C.A.), 2000 CanLII 2981 (ONCA), says that s. 3(3) is the only available
    defence to an offence under s. 3(1). As such, says the respondent, s. 3(3)
    should be interpreted literally as affording a defence any time a defendant
    took the steps required by the section, provided that the court accepts that
    the defendant honestly believed the customer was of age. This interpretation
    would not require a finding that a clerks mistaken belief was reasonable or evidence
    of reasonable care, and would permit, as in this case, a defence of honest mistaken
    belief based solely on human error.

[19]

The intervener supports this argument and offers another reason to read
    s. 3(3) as affording a defence of honest mistaken belief as to a customers
    age. The intervener says that this interpretation reflects the legislatures
    intention to mitigate the potentially overbroad effect of the original s. 16 of
    the Act (ss. 3 and 16 were both introduced in 1994, when the
SFOA
was
    called the
Tobacco Control Act, 1994
). According to OCSA, s. 16
    provided for a six month prohibition of tobacco sales by a store following two
    convictions of its clerks for selling tobacco to minors within a five year
    period  with a potentially significant loss of income.

F.

Analysis

(1)

Brief background to s. 3(3) and the
Seaway Gas
case

[20]

The sale of tobacco products to persons under the age of 19 was first
    prohibited by statute in Ontario in 1994 under the
Tobacco Control Act,
    1994
, S.O. 1994, c. 10. Section 3 provided for the offences of selling or
    supplying tobacco to a person who is less than 19 years old (s. 3(1)), and
    selling or supplying tobacco to a person who appears to be less than 19 years
    old, regardless of the persons actual age (s. 3(2)).

[21]

From the outset, s. 3(3) provided a defence to the offences under ss.
    3(1) and 3(2). It provided then (as now):

(3) It is a defence to a charge
    under subsection (1) or (2) that the defendant believed the person receiving
    the tobacco to be at least 19 years old because the person produced a
    prescribed form of identification showing his or her age and there was no
    apparent reason to doubt the authenticity of the document or that it was issued
    to the person producing it.

[22]

Originally, s. 3(4) provided another defence to a charge under then s.
    3(2): that the vendor had personal knowledge that the person receiving the
    tobacco was at least 19 years old. And s. 3(5) provided that, in a prosecution
    under subsection (1) or (2), the court may determine, from the persons
    appearance and from other relevant circumstances, whether a person who received
    tobacco appears to be less than 19 years old.

[23]

Subsection 3(6), then as now, prohibited the presentation of
    identification that was not lawfully issued to a person.

[24]

This was the statutory backdrop to the
Seaway Gas
decision.
    In that case, a 16-year-old purchased cigarettes after presenting a laminated
    school identification card showing his photo and a date of birth that would
    make him 19 years old. The clerk and the store owner were charged under s. 3(1).
    They relied on s. 3(3). The specific question before this court was the type of
    identification that a vendor could accept to verify that a potential customer
    was legally of age to purchase cigarettes, in the context of s. 3(3) and the regulation
    setting out a list of prescribed forms of identification.
[1]
This court concluded that the prescribed forms of identification were
    mandatory, save perhaps in a situation where the potential customer presented
    similar identification from another jurisdiction. Accordingly, reliance on a
    school identification card did not meet the requirements of s. 3(3) and did not
    afford the defendant a due diligence defence.

[25]

In the course of his analysis, MacPherson J.A. considered the strict
    liability nature of the offence and the legislatures intentions in relation to
    the statutory due diligence defence. He made a number of important observations
    about the purpose and scheme of the legislation, which I will refer to in some
    detail later in these reasons.

[26]

The Act was amended in 2005,
[2]
after the
Seaway Gas
decision, and it was renamed the
Smoke-Free
    Ontario Act
.
Importantly, s. 3(2) was amended to prohibit the
    supply or sale of tobacco to a person appearing to be
under
    the age of 25
, unless the vendor required the person to provide identification
    and was satisfied that the person was at least 19 years old. The knowledge- and
    appearance-based provisions in subsections 3(4) and 3(5) were repealed.

[27]

The relevant regulation was also repealed and replaced by O. Reg. 48/06,
    which provides that for the purposes of s. 3(3) of the
SFOA
a
    prescribed form of identification must include a photograph of the person,
    state his or her date of birth, and reasonably appear to have been issued by a
    government: s. 3(1). The regulation now provides that such identification may
    be any of the types prescribed in s. 3(3) of the regulation, which lists five
    specific types of identification.

(2)

Interpretation of s. 3(3) of the
SFOA

[28]

Section 3 of the
SFOA
, at the time of the events leading to the
    charge in this case, and now, reads as follows:

3. (1)
No
    person shall sell or supply tobacco to a person who is less than 19 years old.

(2)
No
    person shall sell or supply tobacco to a person who appears to be less than 25
    years old unless he or she has required the person to provide identification
    and is satisfied that the person is at least 19 years old.

(3) It is a defence to a charge
    under subsection (1) or (2) that the defendant believed the person receiving
    the tobacco to be at least 19 years old because the person produced a
    prescribed form of identification showing his or her age and there was no
    apparent reason to doubt the authenticity of the document or that it was issued
    to the person producing it.

(4)
The
    owner of a business where tobacco is sold shall be deemed to be liable for any
    contravention of subsection (1) or (2) on the premises where the contravention
    took place, unless the owner exercised due diligence to prevent such a
    contravention.

(5)
Repealed:
    2005, c. 18, s. 4 (2).

(6)
No
    person shall present as evidence of his or her age identification that was not
    lawfully issued to him or her.

[29]

The issue in this case is to interpret the defence provided in s. 3(3)
    of the
SFOA
. The court must be guided by Driedgers modern approach to
    statutory interpretation, adopted in
Rizzo & Rizzo Shoes Ltd. (Re)
,
    [1998] 1 S.C.R. 27, at para. 21: [T]he words of an Act are to be read in their
    entire context and in their grammatical and ordinary sense harmoniously with
    the scheme of the Act, the object of the Act, and the intention of Parliament.
    The Supreme Court of Canada has repeatedly endorsed this approach: see e.g.
Bell
    ExpressVu Limited Partnership v. Rex
, 2002 SCC 42, [2002] 2 S.C.R. 559, at
    para. 26.

(i)

The legislative purpose

[30]

First, I consider the legislative purpose. The goal of the
SFOA
is to reduce the harms caused by smoking. A key focus is to prevent minors from
    smoking by restricting their access to tobacco products.

[31]

In
Seaway Gas
, at para. 32, MacPherson J.A. noted, in respect
    of the
Tobacco Control Act, 1994
,

that the Act is an
    important public health statute. The Act and its regulations attempt to
    regulate in a strict and careful fashion the distribution of a dangerous
    product and advance the public interest in health and in preventing the
    widespread and serious medical problems directly attributable to smoking. He also
    stated, at para. 33, that

the provisions of the Act and regulations should be interpreted
    with a judicial eye firmly focussed on the public health purposes of the
    legislation. One of the most important purposes of the legislation is to make
    sure that minors are not able to buy cigarettes. The legislation should be
    strictly interpreted to help achieve that purpose.

[32]

From this, it is clear that the interpretation of s. 3(3) must be
    consistent with the public health purposes of the Act, and in particular the
    important purpose to make sure that minors are not able to buy cigarettes.

(ii)

The strict liability context

[33]

Next, it is important to remember that the offence provisions in this
    regulatory statute, including s. 3(1), are strict liability offences. Since
R.
    v. Sault Ste. Marie
, [1978] 2 S.C.R. 1299, there is a presumption that all
    public welfare or regulatory offences are strict liability offences that allow
    a defence of due diligence. This means that, on proof beyond reasonable doubt of
    the guilty act (the
actus reus
 in this case selling tobacco to a
    minor), the onus shifts to the defendant to establish, on a balance of
    probabilities, that she took all reasonable care. This is the common law
    defence of due diligence. As Dickson J. explained in
Sault Ste. Marie
,
    at p. 1326, [t]he defence will be available if the accused reasonably believed
    in a mistaken set of facts which, if true, would render the act or omission
    innocent, or if [she] took all reasonable steps to avoid the particular event.
    A determination of what constitutes all reasonable care involves consideration
    of what a reasonable [person] would have done in the circumstances.

[34]

In
Seaway Gas
,

MacPherson J.A. considered the strict
    liability nature of s. 3(1) and the legislatures intentions in relation
    to the defence under s. 3(3). He said, at paras. 17 to 19:

My starting point is the same as that of both parties. The [Act]
    is a regulatory statute which creates strict liability offences; the offences
    come within the middle category of offences set out by Dickson J. in his
    important and innovative decision in
R. v. Sault Ste. Marie


Section 3(1) of the Act, which prohibits the sale of tobacco to
    a person who is less than 19 years old, is a strict liability offence. Thus, in
    Dickson J.'s words, the doing of the prohibited act
prima facie
imports the offence. There is no dispute in the present case that the
    respondents, the store and its clerk, sold cigarettes to a person less than 19
    years old.

However, a strict liability offence is not an absolute
    liability offence: this is the fundamental lesson of
Sault Ste. Marie
.
    There is a balancing of factors in strict liability offences. On the one side,
    an absence of
mens rea
to commit the offence does not assist the accused.
    On the other side, however, the accused can, in Dickson J.'s words, avoid
    liability by proving that he took all reasonable care. This is the common law
    statement of the defence of due diligence.

[35]

MacPherson J.A. went on to characterize s. 3(3) as a statutory due
    diligence defence: at paras. 21, 42.

[36]

In
R. v. Clothier
, 2011 ONCA 27,
[3]
the only other decision of this court considering defences under the
SFOA
,
    Laskin J.A. observed at para. 39: Section 3(1) is a strict liability offence.
    A person can be convicted for merely being negligent.

[37]

Accordingly, it is important to interpret s. 3(3) in a manner that is
    consistent with the strict liability context and its character as a statutory
    due diligence defence.

(iii)

The specific wording of the statutory defence in context

[38]

Next, I consider the specific wording of the statutory defence in the
    context of the entirety of section 3. It is clear that the various subsections work
    together to further the goal of preventing the deliberate or inadvertent sale
    of tobacco products to minors.

[39]

Section 3(1) begins with a prohibition against the sale of tobacco to
    anyone less than 19 years of age. Without more, this would be a strict
    liability offence, subject to a general defence of due diligence (reasonable
    mistake of fact or reasonable care). But section 3(2) provides for a second
    offence  of supplying or selling tobacco to someone who appears to be less
    than 25 years old, unless the vendor has required the person to provide
    identification and is satisfied that the person is at least 19 years old. As
    Laskin J.A. noted in
Clothier
,

at para. 24, [s]ection 3(2)
    reduces the danger of an inadvertent violation of s. 3(1) by requiring
    vendors to check for identification when the customer appears to be under 25
    years old.

[40]

Section 3(2) accordingly imports an affirmative duty on the part of the
    vendor to ask for identification when someone appears to be less than 25, and
    requires the vendor to be satisfied that the person is at least 19 years old.
    According to the
Concise Oxford English Dictionary
, 12th ed., to be
    satisfied is to be provide[d] with adequate information about or proof of
    something. The only sensible interpretation of s. 3(2) is that the vendor must
    be satisfied the person is at least 19 years old after having reviewed the
    identification that provides proof of the purchasers age.

[41]

Section 3(3) provides a defence to both ss. 3(1) and 3(2)  that the
    defendant believed the person receiving the tobacco to be at least 19 years old
because
the person produced a prescribed form of
    identification showing his or her age and there was no apparent reason to doubt
    the authenticity of the document or that it was issued to the person producing
    it (emphasis added). The defendants belief about the purchasers age is because
    of the production of the identification. The only sensible interpretation of s.
    3(3) is that the vendor, in forming the belief the purchaser is at least 19
    years old, must exercise reasonable care in reviewing the identification that provides
    proof of the purchasers age.

[42]

Further, s. 3(3) refers to prescribed identification, which under the
    regulation must include a photograph, a date of birth, and reasonably appear to
    have been issued by a government. And there must be no apparent reason to
    doubt the authenticity of the document or that it was issued to the person
    producing it. These features must be present to inform the vendors belief
    that the purchaser is of age.

[43]

It is hard to see how the identification could be confirmed as authentic
    without a careful reading of the age, as surely what false identification often
    consists of is an alteration to the year of birth on otherwise valid
    identification. Moreover, a vendor can only determine whether identification is
    authentic and was issued to the person producing it after calculating the
    age as established by the production of the prescribed identification containing
    the date of birth and assessing whether the identification could belong to the
    customer.

[44]

The purpose of the provision of identification is to permit the vendor
    to form the belief the person is at least 19 years old. As a practical matter,
    the vendor is engaged in a process of verifying whether the identification is
    genuine and corresponds by appearance and age to the identity of the purchaser,
    in order to believe that the purchaser is at least 19 years old.

[45]

As such, an ordinary or plain reading of s. 3(3) suggests that the defendants
    belief as to age will arise because of verification of the prescribed identification,
    which requires care and attention in reading the date of birth and assessing
    whether the document was issued to the person producing it.

[46]

For these reasons I conclude that s. 3(3) presumes careful scrutiny of
    the identification by the vendor. It articulates a statutory due diligence
    defence which requires the defendant to prove that she believed the prospective
    purchaser of a tobacco product to be of age, after taking reasonable care to
    verify identity and age by reference to the customers identification. It does
    not contemplate a defendant who makes an unexplained human error when
    misreading the information on the face of the identification.

[47]

An interpretation of s. 3(3) that would permit a mistake of fact defence
    based solely on human error without any other explanation demonstrating care
    and attention to the contents of the identification is inconsistent with one of
    the Acts main purposes  to ensure that minors are not able to buy cigarettes.
    The essence of the statutory due diligence defence provided by s. 3(3) is
    verification of age by requiring the production of identification. To not
    require the exercise of reasonable care in the review of the identification and
    to allow a mistake of fact that is not objectively reasonable to constitute a
    defence would render hollow this important measure and would undermine the
    legislative purpose of preventing access to tobacco by minors.

(iv)

Section 3(3) and reasonable care

[48]

I turn now to consider, and to explain why I reject, the respondents
    argument, which was accepted at the first level of appeal, in support of an
    interpretation of s. 3(3) that would not require reasonable care.

[49]

The respondent argues that
Seaway Gas
stands for the principle
    that the defence to a charge under s. 3(1) or 3(2) has been codified in s.
    3(3), and that no other defence is available. From this, the respondent says
    that the defence under s. 3(3) should be interpreted as permitting an honest
    but mistaken belief that the purchaser of a tobacco product is at least 19,
    provided the prescribed form of identification has been produced.

[50]

The respondent relies on
Seaway Gas
, at paras. 20-21, where, after
    referring to the strict liability nature of s. 3(1), MacPherson J.A. stated:

In the present case, however, the Ontario legislature has
    attempted to define the contents of the due diligence defence in respect of the
    offence of selling tobacco products to young people. In effect, the legislature
    has provided a statutory definition of what constitutes all reasonable care
    for this offence.

It can be seen that there are three components to this
    statutory defence: the defendant believed the person receiving the tobacco was
    at least 19 years old because (1) the person produced a prescribed form of
    identification showing his or her age; (2) there was no apparent reason to
    doubt the authenticity of the document; and (3) there was no apparent reason to
    doubt that the document was issued to the person presenting it. The respondents
    do not challenge the power of the legislature both to create a strict liability
    offence and to provide a due diligence defence.

[51]

The respondent argues that this passage means that s. 3(3) is the only
    defence available to a person who sells cigarettes to a minor. There is no
    reference in the statutory defence to a reasonable belief or reasonable care.
    Rather,
Seaway Gas
imposes a precise statutory definition of what
    constitutes all reasonable care for an offence under s. 3(1) of the
SFOA
,
    and the defence is available when the defendant meets its literal terms.

[52]

There are three problems with this argument. First, it ignores entirely
    all of the other passages from
Seaway Gas
emphasizing the public
    health purpose of the legislation, the strict liability nature of the offence
    of selling tobacco to minors, the requirement for the defendant to establish a
    due diligence defence, and the exhortation that vendors must be scrupulously
    vigilant in ensuring that they do not sell tobacco products to minors: see
    paras. 18-19, 33, 37.

[53]

Second, the court in
Seaway Gas
did not definitively say that
    s. 3(3) is the only defence to an offence under ss. 3(1) and 3(2). At the time,
    s. 3(4) afforded a defence to the original s. 3(2) based on actual knowledge of
    the purchasers age and s. 3(5) made appearance and  other relevant
    circumstances relevant to a charge under s. 3(1) or 3(2). MacPherson J.A.
    emphasized the importance of the vendors reliance on identification as in
    effect providing a statutory definition of all reasonable care for the
    offence. And he recognized that the legislature had provided a due diligence
    defence in s. 3(3) anchored (at the time) in a limited number of formal
    Canadian and Ontario government-issued identification documents. He also
    acknowledged, at para. 43, that [t]his statutory due diligence defence, by its
    terms, does not cover every situation, and explicitly noted that the common
    law defence of due diligence may apply to sales of tobacco to persons without
    such identification.

[54]

I would not therefore read
Seaway Gas
as saying that s. 3(3),
    which expressly provides for a defence, is the only defence available to a
    charge under s. 3(1). Indeed, the Crown in this case argued that common law defences,
    including due diligence, remain available to someone charged under s. 3(1) of
    the
SFOA
. However, the real issue in this appeal is the proper
    interpretation of the language of s. 3(3). As I have explained, s. 3(3)
    provides a statutory due diligence defence that requires belief that a person
    is 19 years of age based on reasonable care. As a result, the extent to which
    common law defences might also be available need not be determined in this
    appeal. In the present case, the respondents position is that she has a
    defence in compliance with s. 3(3) of the Act based only on her honest belief
    and human error.

[55]

Third, it does not necessarily follow that if s. 3(3) is the only
    defence available it must be given an interpretation that would permit reliance
    on an honest (but not objectively reasonable) mistake as to a customers age. The
    respondent says that s. 3(3) prescribes the reasonable conduct that is required
     the three components set out at para. 21 of
Seaway Gas
. This ignores
    the requirement that the vendors belief must be because of the
    identification produced. As I have already explained, the legislative purpose,
    strict liability nature of the offence, and the statutory wording all suggest
    that a defendant cannot simply go through the motions of asking for identification
    without taking reasonable care to consider its contents in relation to the
    identity and apparent age of the customer.

[56]

To interpret s. 3(3) as advocated by the respondent would mean that a
    clerk would never have to use care in assessing the information in the
    identification to form the belief that the customer is of age. It would allow
    the vendor of tobacco to a minor to avoid liability by making a mistake when
    verifying age based on identification, however unreasonable that mistake may
    be. An interpretation that would exempt such negligence from liability does not
    accord with the context of the provisions or the purposes of the Act.

(v)

Section 3(3) and false identification

[57]

I pause here to address briefly another aspect of the argument advanced
    by the Crown. The Crown argues that the defence in s. 3(3) is only available
    where a vendor mistakenly believes that fraudulent identification is valid and
    can prove that there was no apparent reason to doubt the authenticity of the
    document or that it was issued to the person presenting it. As such, the Crown
    submits that s. 3(3) serves only the limited purpose of protecting a vendors
    reasonable reliance on false identification. As noted above however, the Crown also
    contends that, in addition to this limited statutory defence, a common law due
    diligence defence based on a mistake of fact as to age after exercising
    reasonable care would remain open to a person charged under s. 3(1) of the
SFOA.

[58]

It should be obvious from my analysis above that I reject the Crowns
    narrow interpretation of s. 3(3), as contrary to a plain reading of the
    subsection in the context of s. 3. Further, such an interpretation is
    inconsistent with this courts decision in
Seaway Gas
, and in
    particular MacPherson J.A.s observation at para. 20 that s. 3(3) attempts to provide
    in effect a statutory definition of what constitutes all reasonable care.

(vi)

OCSAs vicarious liability argument

[59]

Finally, I turn to the interveners vicarious liability argument. In
    its factum, OCSA submits that s. 3(3) should be interpreted to afford a defence
    based on an honest mistaken belief about the purchasers age (provided that the
    vendor has required the production of prescribed identification) in order to balance
    out the broad vicarious liability imposed upon store owners for their
    employees honest mistakes. OCSA says that allowing vicarious liability to
    attach when store clerks make honest age calculation errors would discourage
    store owners from investing in due diligence prevention measures (a defence it
    says was not recognized in the original Act). The intervener relies upon s. 16
    in support of this argument.

[60]

Section 16 originally provided that a notice of prohibition would be
    sent to the person who has been convicted of a tobacco sales offence committed
    in a place owned or occupied by the person, where the person was convicted of
    another such offence committed in the same place in the preceding five years.

[61]

It was in 2005 that s. 16 was amended to provide that a notice of
    prohibition would be sent to 
the
person who owns
    or occupies the place where [
a]ny
person has
    been convicted of a tobacco sales offence committed in a place owned or
    occupied by
the
person and [
a]ny
person was convicted of another such offence in
    the same place during the preceding five years (emphasis added). This is the
    version of s. 16 that OCSA seems to rely upon.

[62]

The Divisional Court carefully analyzed these amendments to s. 16 in
Joshi
    v. Minister of Health and Long-Term Care
, 2015 ONSC 1001. Swinton J. noted
    that prior to the amendments, a prohibition on tobacco sales could only follow
    if the owner or occupier had been convicted twice in five years. She held that,
    while the 2005 amendments made a distinction between the person who owns or
    occupies the place and any person who is convicted of a tobacco sales offence
    in the same place (appearing to cast the net more broadly), the amended section
    should be interpreted as consistent with the original section  that is, to
    permit a prohibition to issue only against a store owner who had
personally
been convicted of two tobacco sales offences
    within five years.
[4]

[63]

In addition, s. 3(4) was amended in 2005 to provide that [t]
he owner of a business where tobacco is sold shall be deemed to be
    liable for any contravention of subsection (1) or (2) on the premises where the
    contravention took place, unless the owner exercised due diligence to prevent
    such a contravention. As in the present case, a store owner will avoid
    liability where it has exercised reasonable care.

[64]

Since it is clear that s. 16 did not originally, and still does not,
    have the effect of exposing a store owner to a tobacco sales prohibition
    without being convicted personally of an offence, any argument based on interpreting
    s. 3(3) to avoid expanded and unfair vicarious liability to store owners
    falls away.

G.

CONCLUSION

[65]

To summarize, s. 3(3) of the
SFOA
must be interpreted in a
    manner that gives effect to and does not undermine the Acts purposes, which
    include the prevention of tobacco sales to minors. Section 3(3) is a statutory
    defence to a strict liability regulatory offence. The onus is on the defendant
    to establish both her belief that the purchaser of a tobacco product was of age
    and that the belief was formed as a result of requesting and reviewing
    identification.

[66]

When a defendant relies on the defence in s. 3(3) she must not only
    ask for identification, but her belief about the customers age must be
because

of that identification. An
    interpretation of s. 3(3) that would permit a belief to be held without the
    exercise of reasonable care in reviewing the identification would divorce the
    statutory defence from its strict liability context.

[67]

The evidence here is that the respondent asked for identification, which
    indicated that the shopper was only 17 years old, and she was unable to explain
    why she sold the cigarettes to the shopper beyond that she thought she had read
    1994 instead of 1996. The onus was on the respondent to establish the defence.
    It was not sufficient for her to go through the motions of obtaining
    identification without having exercised reasonable care in reading it. As the
    justice of the peace said in her reasons:

No information was provided or elicited from the defendant
    insofar as how long she looked at the ID; that even looking at the ID and
    thinking it was 94, looking at the test shopper, that she appeared so young, I
    mean, not making any other inquiries. There was nothing to distract her from
    her duties to look at the card a little longer, especially when one looks at the
    youthful age and the youthful demeanour and the voice of the test shopper in
    this particular case.

[68]

In these circumstances, it was an error for the appeal judge to find
    that the respondent had a defence under s. 3(3). The appeal judges first error
    was in his rejection of the justice of the peaces finding that Ms. Pourlotfali
    did not in fact believe that the test shopper was over 19. He erred in
    concluding that it was only open to the justice of the peace to find that the
    respondent did not believe the test shopper was at least 19 years old, if she
    rejected Ms. Pourlotfalis evidence that she misread the date of birth. The
    onus of proving the defence was on the respondent on a balance of probabilities,
    including that she in fact believed the shopper to be over 19, and it was open
    to the justice of the peace to conclude that the onus had not been met without
    having to outright reject Ms. Pourlotfalis evidence that she misread the date.

[69]

Moreover, even if the respondent believed the shopper was 19, it was not
    sufficient that she held this belief after asking for and examining
    identification that showed she was under age. The respondents human error
    did not afford her a defence as it was not a belief that she formed after the
    exercise of reasonable care. She offered no evidence that would be consistent
    with having exercised the required due diligence in examining the
    identification and assessing whether it corresponded with the shopper and verifying
    her age. Put another way, the respondent gave no evidence of making an
    assessment concerning whether there was any apparent reason to doubt the
    authenticity of the document or that it was issued to the shopper presenting
    it. For s. 3(3) to apply, some evidence of that nature was required upon which
    a trier of fact could conclude that Ms. Pourlotfalis assessment of the
    identification produced was conducted with reasonable care such that she had
    demonstrated a reasonable mistaken belief. In the absence of such evidence, the
    appeal judge erred in concluding that the human error evidence was sufficient
    to make out the statutory due diligence defence that s. 3(3) provides.

H.

disposition

[70]

For these reasons I would allow the appeal and restore the conviction of
    the respondent and the fine imposed by the justice of the peace.

Released: KMvR June 20, 2016

K. van Rensburg
    J.A.

I agree Janet
    Simmons J.A.

I agree M.L. Benotto
    J.A.





[1]

At the time O. Reg. 613/94, s. 1, listed five specific forms
    of identification issued by the federal or Ontario governments as prescribed
    for the purposes of subsection 3(3) of the Act. The list did not include a
    school identification card.



[2]

The amendments that are relevant here came into force on May
    31, 2006: see the
Tobacco Control Statute Law Amendment Act, 2005
, S.O.
    2005, c. 18.



[3]

This case considered whether the common law defence of
    entrapment was available to a charge under s. 3(1) of the
SFOA.



[4]

Section 16 was amended in 2015 to make explicit the meaning
    given to the section by
Joshi
, however the amendment is not yet in
    force.


